                Case 3:18-cv-00367 Document 1 Filed 11/29/18 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION
MARIA SANCHEZ,                                         §
   Plaintiff,                                          §
                                                       §
v.                                                     §   Civil Action No. ________________
                                                                             3:18-cv-367
                                                       §
WAL-MART STORES, INC., and                             §
WAL-MART STORES TEXAS, LLC,                            §
Individually and D/B/A                                 §
Wal-Mart Store #2612,                                  §
     Defendants.                                       §
                            WAL-MART’S1 NOTICE OF REMOVAL
1.     This Notice of Removal is filed under 28 U.S.C. § 1441 based on diversity of citizenship.
                                          I. BACKGROUND

2.     This case originated in the 327th Judicial District Court of El Paso County, Texas, under

Cause No. 2018-DCV-3456.2

3.     Plaintiff asserts state law claims for premises liability,3 alleging that she “tripped and fell”

and that “[a] thin, hanging weight scale had an object protruding from the floor, creating a

large uneven surface.”4

4.     Written notice of removal has been given to Plaintiff and the state court clerk.

5.     Plaintiff’s Original Petition was served on Wal-Mart on November 1, 2018,5 thus removal

is timely under 28 U.S.C. § 1446(b).


1
    Wal-Mart Stores, Inc. and Wal-Mart Stores Texas, LLC will collectively be called Wal-Mart.
2
    See Exh. A, Plaintiff’s Original Petition, P. 1.
3
    Exh. A, Plaintiff’s Original Petition, ¶ 12-13.
4
    Exh. A, Plaintiff’s Original Petition, ¶ 11.
5
    See Exh. B, CT Corporation service document.
                Case 3:18-cv-00367 Document 1 Filed 11/29/18 Page 2 of 4



6.     The El Paso Division of the Western District of Texas embraces the place where the state

court case was pending, thus venue is proper under 28 U.S.C. §§ 1441(a) and 124(d)(3).

7.     Wal-Mart answered in state court6 and reserves the right to plead further as permitted.

8.     All documents filed in state court are attached as Exhibit A.

                                     II. BASIS FOR REMOVAL

9.     This case is being removed based on diversity of citizenship under 28 U.S.C. § 1441(b).

                                     A. Diversity of Citizenship

10. Plaintiff is a citizen of Texas.7

11. Neither Wal-Mart entity sued is a citizen of Texas.

12. Wal-Mart Stores Texas, LLC is a limited liability company which was formed under the

laws of the State of Delaware and whose principal place of business is in Bentonville,

Arkansas. Wal-Mart Real Estate Business Trust is the sole member of Wal-Mart Stores Texas,

LLC. Wal-Mart Property Co. is the sole unit holder of Wal-Mart Real Estate Business Trust.

Wal-Mart Stores East, LP is the sole owner of Wal-Mart Property Co. Wal-Mart Stores East,

LP is a limited partnership which was formed under the laws of the State of Delaware and

whose principal place of business is in Bentonville, Arkansas. WSE Management, LLC is the

sole general partner, and WSE Investment, LLC is the sole limited partner, of Wal-Mart Stores

East, LP. WSE Management, LLC and WSE Investment, LLC are both limited liability

companies which were formed under the laws of the State of Delaware and whose principal



6
    See Exh. A, Wal-Mart’s Original Answer.
7
    See Exh. A, Plaintiff’s Original Petition, ¶ 2.


WAL-MART’S NOTICE OF REMOVAL                                                         Page 2 of 4
                Case 3:18-cv-00367 Document 1 Filed 11/29/18 Page 3 of 4



place of business is in Bentonville, Arkansas. The sole member of WSE Management, LLC

and WSE Investment, LLC is Wal-Mart Stores East, LLC. Wal-Mart Stores East, LLC is a

limited liability company whose principal place of business is in Bentonville, Arkansas. Wal-

Mart Stores, Inc. is the sole member of Wal-Mart Stores East, LLC. Wal-Mart Stores, Inc. is

a corporation which was formed under the laws of the State of Delaware and whose principal

place of business is in Bentonville, Arkansas.8

13. As noted above, Wal-Mart Stores, Inc. is a corporation formed under the laws of the State

of Delaware with its principal place of business in Arkansas.9

14. Thus, the parties are completely diverse.

                                      B. Amount in Controversy

15. Plaintiff seeks damages “of more than $200,000.00 but less than $1,000,000.00,”10

thereby exceeding the $75,000 amount in controversy required by 28 U.S.C. § 1332(a).

                                         III. JURY DEMAND

16. Wal-Mart paid for a state court jury trial and requests a jury trial in this Court.

                                              IV. PRAYER

17. Wherefore, Wal-Mart asks that this case be placed on the Court’s docket and for any

other relief to which it may be justly entitled at law or in equity.




8
  Exh. C, Affidavit of Geoffrey W. Edwards. See also Lindsey v. Walmart, No. 3:10-CV-1587-L,
7 (N.D. Tex. Nov. 30, 2010) (holding that “[n]one of the Wal-Mart [e]ntities [sued] [which
included Wal-Mart Stores, Inc., and Wal-Mart Stores Texas, LLC] is a citizen of…Texas”).
9
    See preceding footnote.
10
     Exh. A, Plaintiff’s Original Petition, ¶ 9.

WAL-MART’S NOTICE OF REMOVAL                                                         Page 3 of 4
             Case 3:18-cv-00367 Document 1 Filed 11/29/18 Page 4 of 4



                                                   Respectfully submitted,

                                                   MOUNCE, GREEN, MYERS,
                                                   SAFI, PAXSON & GALATZAN
                                                   A Professional Corporation
                                                   P.O. Drawer 1977
                                                   El Paso, Texas 79999-1977
                                                   Phone: (915) 532-2000
                                                   Telefax: (915) 541-1597

                                               By: ____/s/ Laura Enriquez_____________
                                                   Laura Enriquez
                                                   State Bar No. 00795790
                                                   enriquez@mgmsg.com

                                                   Attorneys for Wal-Mart

                              CERTIFICATE OF SERVICE

        In compliance with the Federal Rules of Civil Procedure, I certify that on this 29th day
of November, 2018, a true and correct copy of the foregoing document was served on
Plaintiff’s attorneys of record as follows:

          Carlos A. Leon                                    Served via:
          Pierro A. Garcia                                  _X__ Facsimile
          Sofia M. Strauss                                  ____ Certified Mail, RRR
          The Leon Law Firm, P.C.                           ____ Hand Delivery
          One Sugar Creek Center Blvd., Suite 980
          Sugar Land, Texas 77478
          (281) 980-4529
          (281) 980-4530 (Fax)
          cleon@theleonlawfirm.com
          pgarcia@theleonlawfirm.com
          sstraus@theleonlawfirm.com
                                                                 /s/ Laura Enriquez___
                                                           Laura Enriquez




WAL-MART’S NOTICE OF REMOVAL                                                        Page 4 of 4
